DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (2016/0364910) in view of Lippolis (2012/0133596) and Erdogan (2017/0075392).

Regarding claim 1, Higgins teaches .a system comprising: a wearable electronic device (Fig 3a) comprising: a body (housing shown in Fig 3A) defining an aperture (region or area surrounding grip in Fig 1A; Fig 3A; Fig 3B) therethrough, the aperture sized and shaped to receive a first digit of a user (Fig 1A; para [0023] A neutral position refers to when users hold the controller 300 in front of them with the grip 130 between palm and fingers and otherwise relax their arms and wrists); an input device (120A, 120B, 120C; Fig 3A) at least partially extending from an outer surface of Fig 3A; Fig 3B) and communicatively coupled to the processor (Fig 4 shows thumbstick 430 coupled to controller 460), the input device operable to receive a multitude of different inputs from a second digit of the user (Fig 1A; Fig 1B; para [0040] This configuration would allow for user-input keys that are used most (e.g. a directional pad used to dictate a direction of movement of the image subject, e.g., up-down-left-right) to be placed closer to the vicinity of the fingers and thumb.), each input characterized by a respective combination of input parameters including at least one of the plurality of different input manipulation types each indicating a corresponding physical manipulation of the input device (para [0037]  In some embodiments, the hand-held controller 300 further comprises a user-input surface 110 that includes the first user-input key 120A. The user-input surface 110 includes a plurality of user-input keys 120A, 120B and 120C. Alternatively, the user-input surface includes a single user-input key. In the example of FIGS. 1A-1B, FIG. 2, and FIGS. 3A and 3B, the user input keys include a thumbstick 120A and buttons 120B and 120C. Thus, the user-input surface 110 is a surface on the controller 300 where the user delivers an input by activating one or more user-input keys (e.g., by pressing a button or pushing a knob) corresponding to an action that the user desires to carry out in the virtual-reality system 100 (e.g., the virtual-reality system 100A or 100B).), and one or more of input parameters including: an input direction (pressing (= this required moving in a particular direction) para [0037]), an input duration (para [0037] pressing or pushing, will obviously require some duration of time), or an input actuation pressure (para [0037] pressing or pushing, will obviously require some input pressure/force) as described in para [0037] each of the associated with the physical manipulation ); a processor (Fig 4; para [0054] a controller 460) housed in the body and communicatively coupled to the input device (Fig 4 shows thumbstick 430 coupled to controller 460); and a transmitter (antenna; Fig 4) communicatively coupled to the processor (Fig 4), the transmitter to send wireless transmissions and each wireless transmission corresponding to a respective input received by the input device (para [0055] The mainboard 403 may be coupled to an antenna 445 to wirelessly receive and transmit signals. Para [0038] Each of the user-input keys 120A, 120B and 120C is configured to communicate with the virtual-reality system 100 so as to translate an operation of the corresponding user-input key by the user into a corresponding action of the image subject displayed on the HMD 105 of the virtual-reality system 100).
Higgins fails to teach each input characterized by a respective combination of two or more of input parameters including: an input contact pattern; the processor configured to distinguish between each of the multitude of different inputs based on variations in one or more input parameters of the combination of input parameters; as claimed.

Lippolis teaches a system comprising an electronic device (105; Fig 1A) comprising an input device (153; Fig 1) operable to receive a multitude of different inputs from a digit of a user (Fig 2A; Fig 3A; Fig 4A; Fig 5A); wherein each input characterized by a respective combination of two or more input parameters (para [0047] The characteristics include the starting point of the touch (first input parameter), the ending point of the touch, direction (second input parameter), path of the touch (fifth input parameter), length of path, duration of the touch (third input parameter), velocity of the movement (fourth input parameter), type of touch (=claimed nature) and others.) including: an input contact pattern (para [0047]: The characteristics include the starting point of the touch, the ending point of the touch, direction, path of the touch, length of path, duration of the touch, velocity of the movement, type of touch and others. The path of the touch characteristic for a touch that moves includes each different location of the touch as the touch moves and time data associated with each location).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the system Higgins with the teachings of Lippolis, because this provide system wherein user can provide input, wherein each input including different distinct parameter, and variations of such different parameters to be recognized by the system and performing different functions associated with each combination of distinct parameters, thus increasing the device functionality. Furthermore, cited prior art are combinable because they describe a common functionality of providing input by digit of the user.

Higgins and Lippolis fails to teach the processor configured to distinguish between each of the multitude of different inputs based on variations in one or more of the input parameters of the combination of input parameters; as claimed.

Embodiment 400 may illustrate any type of computing device that may have a touchscreen interface as well as one or more separate gesture input mechanisms. The computing device may be any device that may have a processor 404, which may include electronic wristwatches, personal exercise monitoring equipment, cellular telephones, industrial monitoring displays, personal computers, tablet computers, home security monitors, home automation interfaces, or any other device that may use a touchscreen) comprising an input device (420; Fig 4; para [0072] Various input device 420 may allow a user to interact with the device 402. The input devices 420 may include various buttons or switches 422, a touchscreen 424, one or more gesture input mechanisms 426, cameras 428, or other input devices 430); a processor (404; Fig 4); wherein the processor is configured to detect use input (para [0079] a gesture may involve movement of a user input. Examples of such gestures may include swiping, scrolling, dragging, panning, and other gestures. Such movement may include movement along either or both of a touchscreen and gesture input mechanism. In some cases, a processor may identify a single gesture from movement detected on a touchscreen and movement detected on a gesture input mechanism.); the processor configured to distinguish between each of the multitude of different inputs based on variations in one or more of the input parameters of the combination of input parameters (para [0080] A gesture may have a set of parameters that may be detected from an input. The parameters may vary with the particular gesture, but may include starting and ending locations, speed, direction, length, path, and other parameters. From the parameters, an image on the display may be updated in block 508.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Higgins and Lippolis with Erdogan, because providing the teachings of distinguishing variations in input parameters will provide device performing more functions, thus improving user experience. The variations in input parameters of Erdogan is with respect to input device having transducer. However, it would have been obvious to one of ordinary skill in the art before the filing date to apply the teachings to other type of input devices as well, in order to yield predictable results of achieving improved device functionality in devices having other type of input devices. Furthermore, cited prior art are combinable because they describe a common functionality of providing input by digit of the user.

Regarding claim 8, Higgins teaches the system of claim 1 wherein the wearable electronic device further includes a power source (450; Fig 4) communicatively coupled to at least the processor and the transmitter (Fig 4; para [0055] The mainboard 403 may also be coupled to a power source (e.g., a battery 450) to provide power supply to the hand-held controller. The power may be supplied to the mainboard 403, and also to the input board 402, through a power path 490. Claim 19).

Regarding claim 13, Higgins and Lippolis teaches the system as explained for claim 1 above.

Erdogan teaches the system teach wherein the wearable electronic device further comprises a non-transitory processor-readable storage medium communicatively coupled to the processor, the non-transitory processor-readable storage medium storing data and/or processor-executable instructions that (para [0027] The subject matter may be embodied as devices, systems, methods, and/or computer program products. Accordingly, some or all of the subject matter may be embodied in hardware and/or in software (including firmware, resident software, micro-code, state machines, gate arrays, etc.) Furthermore, the subject matter may take the form of a computer program product on a computer-usable or computer-readable storage medium having computer-usable or computer-readable program code embodied in the medium for use by or in connection with an instruction execution system. In the context of this document, a computer-usable or computer-readable medium may be any medium that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device), when executed by the processor, cause the processor to map each respective input received by the input [0080] A gesture may have a set of parameters that may be detected from an input. The parameters may vary with the particular gesture, but may include starting and ending locations, speed, direction, length, path, and other parameters. From the parameters, an image on the display may be updated in block 508. [0081] Some gestures may cause a particular function to be executed. When such a function is identified in block 510, the function may be executed in block 512 and the process may return to block 502 to refresh the display with new images. When no such function has been identified in block 510, the process may return to block 504.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Higgins and Lippolis with Erdogan, because providing the teachings of distinguishing variations in input parameters will provide device performing more functions, thus improving user experience. The variations in input parameters of Erdogan is with respect to input device having transducer. However, it would have been obvious to one of ordinary skill in the art before the filing date to apply the teachings to other type of input devices as well, in order to yield predictable results of achieving improved device functionality in devices having other type of input devices. Furthermore, cited prior art are combinable because they describe a common functionality of providing input by digit of the user.

Regarding claim 16, Higgins and Lippolis teaches the system as explained for claim 1 above.

Erdogan teaches the system wherein the processor is further configured to: distinguish between each of the multitude of different inputs based on the variations in the one or more of input parameters of the combination of input parameters when the multitude of different inputs are received at a similar location on the input device (para [0037] The gesture input mechanism 106 may be a one dimensional or two dimensional transducer. A one dimensional transducer may be capable of detecting where a user's finger may be located along the length of the gesture input mechanism 106, and such a transducer may be capable of detecting gestures that include scrolling, swiping, and other linear motions. Many such gestures may involve detecting the motion and speed of a finger along the length of the transducer. In some cases, a user may hold their finger in a position for a short time, then swipe or move their finger along the transducer. Para [0048] The side surface 210 may be used for certain gestures but not for others. For example, the side surface 210 may be used for scrolling in the vertical direction, but may not be used for gestures that involve sideways motion, such as the sideways gesture 118 illustrated in embodiment 100. Para [0078] The touch input may be received from a touchscreen and/or a gesture input mechanism. In many cases, a gesture may be determined from input from either the touchscreen or gesture input mechanism. Examples of such gestures may be tapping gestures where a user indicates either a specific location with respect to a display or may be selecting, deselecting, clicking on a highlighted object, or performing some other gesture that may use a single location.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Higgins and Lippolis with Erdogan, because providing the teachings of distinguishing variations in input parameters will provide device performing more functions, thus improving user experience. The variations in input parameters of Erdogan is with respect to input device having transducer. However, it would have been obvious to one of ordinary skill in the art before the filing date to apply the teachings to other type of input devices as well, in order to yield predictable results of achieving improved device functionality in devices having other type of input devices. Furthermore, cited prior art are combinable because they describe a common functionality of providing input by digit of the user.

Regarding claim 17, which is a method claim and is similar in scope to claim 1, therefore claim 17 is rejected same as claim 1, as explained above.

Regarding claim 18, Higgins teaches the method as explained for claim 17 above.
Higgins fails to teach further comprising: mapping each input of the multitude of different inputs to a respective command based on each input having been distinguished; as claimed.
para [0056] In cases where a response to a complex touch action results in movement of displayed data on the display 150, the different response is a change in the speed that displayed data is moved on the display 150 (e.g., scrolling items at a different speed). In some cases, the different response results in a completely different initial response. For example, entering a command to void an item involves a single touch with movement across the item to be voided. If the touch movement is slow or the touch velocity is inconsistent, this represents either a user's lack of confidence in requesting the action or a lack of experience with entering the complex touch action to request a void action. Either situation causes the terminal 105 to change the normal response to a void command and to provide some level of help to the user such as requesting that the user confirm the request to void an item. However, a movement with a fast consistent velocity would represent confidence and/or experience and cause the terminal 105 void the requested item without any further interaction with the user. The terminal 105 can determine different levels of help based on behavior characteristics of each touch and different commands or functions will generate different responses based the level of help for each request).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the system Higgins with the teachings of Lippolis, because this provide system wherein user can provide input, wherein each input including different distinct parameter, and variations of such different parameters to be 

Regarding claim 19, Higgins teaches The method of claim 18, wherein transmitting the at least one corresponding wireless signal comprises: transmitting the respective command (para [0038] Each of the user-input keys 120A, 120B and 120C is configured to communicate with the virtual-reality system 100 so as to translate an operation of the corresponding user-input key by the user into a corresponding action of the image subject displayed on the HMD 105 of the virtual-reality system 100. Para [0055] The mainboard 403 may be coupled to an antenna 445 to wirelessly receive and transmit signals. The hand-held controller (e.g., controller 300) thus may be wireless).

Regarding claim 20, which is a method claim and is similar in scope to claim 16, therefore claim 20 is rejected same as claim 16, as explained above.

Claims 2, 3, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (2016/0364910) in view of Lippolis (2012/0133596) and Erdogan (2017/0075392) as applied to claim 1 above, and further in view of Machin et al. (2006/0164383).

120A thumbstick; Fig 3A) and inputs received from the second digit of the user include: side-to-side movement of the joystick (para [0040] This configuration would allow for user-input keys that are used most (e.g. a directional pad used to dictate a direction of movement of the image subject, e.g., up-down-left-right) to be placed closer to the vicinity of the fingers and thumb), up and down movement of the joystick (para [0040] This configuration would allow for user-input keys that are used most (e.g. a directional pad used to dictate a direction of movement of the image subject, e.g., up-down-left-right) to be placed closer to the vicinity of the fingers and thumb).
Higgins, Lippolis and Erdogan fails to teach depression of the joystick in a direction towards the aperture of the body; the external electronic device to receive the wireless transmissions corresponding to the inputs received from the input device as claimed.
Machin teaches the system wherein the input device is a joystick (Fig 1; para [0018]) and inputs received from the second digit of the user include: side-to-side movement of the joystick, up and down movement of the joystick (para [0024] Whenever the switch is pressed in one or more of the directions (up, down, left, right, select)), and depression of the joystick in a direction towards the aperture of the body (para [0021] The switch 28 provides 5 way switching (four orthagonal directions and also a "select" function actuated by pressing downwardly on the joystick.) 
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the system Higgins, Lippolis and Erdogan with the teachings of Machin, because this allows the user to focus on main task, interact with 

Regarding claim 3, Higgins teaches the system of claim 2 wherein the joystick partially extends from a first end of the wearable electronic device proximate to a top portion of the wearable device (Fig 3A; Fig 3B) (Note: although not relied upon, prior art Machin also teaches the same subject matter as that of claim 3).

Regarding claim 15, Higgins teaches the system comprising an external electronic device (105; Fig 2) communicatively coupled to the wearable electronic device (para [0034] In this way, motion of the controller is tracked by the camera 102, 202, allowing for corresponding virtual-reality hand motions to be shown on the HMD 105. For example, when the user makes a punching motion while playing a boxing game, movement of the LEDs in a manner corresponding to a punch may be detected and used to model the user's motion for the image subject displayed on the HMD 105 in the virtual-reality system 100).
Higgins fails to teach the external electronic device to receive the wireless transmissions corresponding to the inputs received from the input device; as claimed.
Machin teaches and a transmitter (24; Fig 3), the transmitter to send wireless transmissions, each wireless transmission corresponding to a respective input received by the input device (para [0024] Whenever the switch is pressed in one or more of the directions (up, down, left, right, select), the corresponding line voltages change from a logic low to a logic high level by the effect of the pull-up resistor. The Bluetooth chip is programmed to detect these voltage level changes on the I/O pins. Whenever a rising edge on one of the lines is detected, the software interprets that transition. For example, a rising edge on the chip terminal connected to the "up" switch terminal on the navigation switch means that the joystick lever 14 was manipulated in `UP` direction, and the Bluetooth module accordingly translates that motion into a specific command that is sent over the Bluetooth connection to the remote device which interprets the command in a appropriate way (e.g. an AT command to finish a phone call, or a command to move up one position on a menu displayed by a remotely located device controlled by the ring).); and an external electronic device (para [0024] a remotely located device) communicatively coupled to the wearable electronic device to receive the wireless transmissions corresponding to the inputs received from the input device (para [0024]. Para [0025] These signals may be digitized and transmitted by the Bluetooth link to provide a continuous indication of the joystick position).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the system Higgins, Lippolis and Erdogan with the teachings of Machin, because this allows the user to focus on main task, interact with the device when needed and switch back to original task without having to retrieve the device or hold it in hand, and thus minimizing the disruption of the main task and improving user experience.

105; Fig 1A).

Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (2016/0364910) in view of Lippolis (2012/0133596) and Erdogan (2017/0075392) as applied to claim 1 above, and further in view of Song et al. (2016/0077582).

Regarding claim 4, Higgins, Lippolis and Erdogan teaches the system as explained for claim 1 above.
Higgins, Lippolis and Erdogan fails to teach wherein the input device includes a split ring that surrounds the body, the split ring providing at least two segments, each segment movable by the second digit of the user between a first position and a second position to provide input to the processor; as claimed.
Song teaches a system comprising a wearable electronic device (para [0009] in one aspect a ring-type terminal including a main body having a finger insertion space) further comprising an input device (para [0059] A touch sensor can sense a touch applied to the touch screen, such as display unit 151, using any of a variety of touch methods); wherein the input device includes a split ring (151; Fig 4B(a)) that surrounds the body, the split ring providing at least two segments (Fig 4B(b)), each segment movable by the second digit of the user between a first position (Fig 4B(b); para [0116] Further, the first mode corresponds to generating a control command based on the user touch input applied to the display unit 151. In particular, the controller 180 controls the display unit to display a given image in the first mode. In addition, the user touch input is applied to the image.) and a second position (Fig 4B(b); para [0117] When the wheel 102 rotates to a given extent and thus one region of the display unit is recognized by the user, the controller 180 activates a second mode. For example, if in the first mode, the wheel 102 rotates by approximately 90 degrees, and when half of the regions of the display unit 151 are recognized by the user, the second mode is activated.) to provide input to a processor (180; Fig 1).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the system Higgins, Lippolis and Erdogan with the teachings of Song, because this provide device having additional input mechanism, and also allow user to control additional functions, thus improving user experience.

Regarding claim 5, Higgins, Lippolis and Erdogan teaches the system as explained for claim 4 above.
Higgins, Lippolis and Erdogan fails to teach wherein the split ring is discontinuous at a first end of the body to provide the at least two segments; as claimed.
Song teaches the system wherein the split ring is discontinuous at a first end (top end of device as shown in Fig 4B(a)) of the body to provide the at least two segments (Fig 4B(a), Fig 4B(b)).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the system Higgins, Lippolis and Erdogan with the .

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. (2016/0364910) in view of Lippolis (2012/0133596) and Erdogan (2017/0075392) as applied to claim 1 above, and further in view of Sakai et al. (2016/0179210).

Regarding claim 6, Higgins, Lippolis and Erdogan teaches the system of claim 1 wherein the body has an inner surface and an outer surface (Higgins: Fig 3A, Fig 3B).
Higgins, Lippolis and Erdogan fails to teach and at least a portion of the inner surface is a vertical segment to inhibit rotation of the wearable electronic device about the first digit; as claimed.
Sakai teaches a wearable electronic device comprising a body having an inner surface and an outer surface (Fig 2C; Fig 2D) and at least a portion of the inner surface is a vertical segment (Fig 2d shows portion of inner surface having a staring segment and depending on orientation of finger, it can be vertical, horizontal or other suitable position) to inhibit rotation of the wearable electronic device about the first digit (the claimed element “inhibit rotation” is type of claim limitation indicative of intended result. Given that prior art Sakai teaches the claimed vertical segment, it will provide the intended result of inhibit rotation of the wearable electronic device about the first digit).


Regarding claim 7, Higgins, Lippolis and Erdogan teaches the system as explained for claim 6 above.
Higgins, Lippolis and Erdogan fails to teach wherein the vertical segment is adjacent to the input device; as claimed.
Sakai teaches the wearable electronic device wherein the vertical segment is adjacent to an input device (Fig 2D).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the system Higgins, Lippolis and Erdogan with the teachings of Sakai, because this allow user to conveniently wear the electronic device and provided added benefit of securing the device to the finger, thus improving user experience.

Allowable Subject Matter
Claim 23 is allowed.

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. Remarks on pages 8-9 regarding “In particular, on pages 3 and 4 of the Office Action, the Office relies on paragraphs [0023], [0037], and [0040] of Higgins with respect to the features of "an input device" and "an input nature, an input direction, an input duration... and an input actuation pressure". However, these sections of Higgins show that the hand-held controller comprises multiple different input devices such as a thumbstick, a button, a trigger, and a directional pad. Each of these components is configured to receive a single type of manipulation. For example, Higgins' thumbstick is moved directionally, and the button, trigger, and directional pad are depressed. In contrast, claim 1 states that the (same) input device is "configured to receive a multitude of different inputs from a second digit of the user, each input characterized by a respective combination of input parameters including at least one of a plurality of input different manipulation types each indicating a corresponding physical manipulation of the input device, and one or more of an input direction, an input duration, an input contact pattern, or an input actuation pressure associated with the physical manipulation of the input device". Higgins fails to disclose or render obvious these features of claim 1 since a given input device, such as the thumbstick, has a single manipulation type, such as directional movement, as compared to receiving at least one of a plurality of different input manipulation types that each indicate a corresponding physical manipulation of the input device. As such, Higgins fails to disclose or render obvious at least the aforementioned features of claim 1. Accordingly, claim 1 is novel and non-obvious over Higgins” are not persuasive. Specifically, in the device of Higgins, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oh (2010/0141580) teaches a data input device, including: a base; an input unit to perform a first directional input in such a way that the input unit moves to one of first direction indicating locations arranged around a base location in .
Laurila et al. (2008/0174550) teaches a motion-input device for a computing device providing five degrees of freedom for input is provided. The device comprises a three-dimensional orientation determination element and a joystick. The three-dimensional orientation determination element comprises acceleration and compass sensors, for providing three degrees of freedom of motion input individually or in combination. The joystick provides two additional degrees of freedom of input. The combination results in a total number of five degrees of freedom that are available. If the joystick is embodied as a finger or thumb joystick all five degrees of freedom for input are available in single-hand operation of said motion input device. The three-dimensional orientation determination element comprises acceleration and compass sensors. It is to be noted that the number of dimensionality of the acceleration sensor can assume any number between 1 and 3 (and in special case up to 6). It is also to be noted that the dimensionality of the compass sensor can assume any number between 1 and 3 (and is preferably 3). However, the addition of the dimensions covered by both .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PREMAL R PATEL/Primary Examiner, Art Unit 2623